Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1-2, 4, 23, 25, (1/22/2021), previously presented claim 24, and new claims 28-32, (1/22/2021), are pending and under consideration by the Examiner.
Claims 19, 21, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	Claims 3, 15-18, 20, 22, have been canceled. 

3.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 1/22/2021:
(i)	the rejection of claims 1-4, and 23-25, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; and  
(ii)	the rejection of claims 1-4, and 23-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement;
(iii)	the rejection of claims 1-4, and 23-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; 
(iv) 	the rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by NCBI, GenBank accession no. AAB70834.1 (21 September 1997); 
(v) 	the rejection of claims 1-3, 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NCBI, GenBank accession no. AAB70834.1 (21 September 1997); 

(vi) the provisional rejection of claims 1-4, 23-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-10 of copending Application No. 16/000,049 (‘049).

4.	The Declaration under 37 CFR § 1.132 by inventor Gwang Hyeon Gwon is persuasive to overcome the 35 USC 112(a) enablement rejection because the Declaration provides evidence that a person of ordinary skill in the art in or around 2015 when the application was filed could make the claimed polypeptide of A -IL-7 where the A is glycine or an oligopeptide of 2-10 amino acid residues selected from the group consisting of methionine and glycine and where the IL-7 is a polypeptide of SEQ ID NO: 1, 2, 3, 4, 5, or 6.  The results in Suppl. FIGs. 1-3 and Suppl. Tables 1-3 in the Declaration demonstrate that any one of 3-10 amino acid residues selected from glycine and methionine increase the expression level of IL-7, alone or in a form of Fc conjugate, compared to the wild type IL-7 (SEQ ID NO: 1) without any amino acid attached to its N-terminus.

5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Sunhee Lee on 2/10/2021.

6.	The application has been amended as follows:

IN THE CLAIMS:
	Cancel claims 21, and 26-27, without prejudice.

In claim 4, line 6, delete "MMMM", substitute therefor
 --methionine-methionine-methionine-methionine--.

7.	Claims 1-2, 4, 19, 23-25, and 28-32, are allowable.


Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.